DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a DIV of 15/661,901 filed 07/27/2017, which is now Patent 10639026 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christina Sperry on 06/29/2022.

The application has been amended as follows: 
Claim 7 cancelled.
In claim 1, line 7, added “, wherein a distal end of the proximal awl shaft abuts a proximal end of the distal awl shaft in a configuration in which the system is used to form a hole in a bone” after “the proximal awl shaft is disposed proximally to the distal awl shaft”.
In claims 8, 9 and 10, line 1, replaced “claim 7” with “claim 1”.
Allowable Subject Matter
Claims 1-6 and 8-15 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim, a surgical system comprises a driver having a proximal handle and a driver shaft, a distal awl shaft, a proximal awl shaft movable proximally with respect to the distal awl shaft, both shafts are received within the lumen of the driver shaft, wherein the proximal end of the distal awl shaft abuts the distal end of the proximal awl shaft in order to form a hole in the bone, a suture anchor having lumen and received the distal awl shaft through the lumen of the anchor.
The closest prior art US 9,526,494 to Lanois et al. discloses bone anchor delivery system device and method comprises proximal handle, driver shaft, punch guide 102 and retractable punch 104 for punching hole in bone to delivery bone anchor 10.  US 2016/0157852 to Dougherty et al. discloses implant placement system, devices and method having an anchor dispose over a delivery shaft to deliver the anchor into bone, US 2014/0257381 to Palese discloses knotless suture anchor having an anchor disposed over a punching shaft to deliver the anchor into bone.  However, these prior arts fail to disclose the distal end of a proximal awl shaft abuts the proximal end of the distal awl shaft to punch a hole in bone for delivery an anchor.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771